Citation Nr: 1401193	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-30 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression, and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 1973.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, denying service connection for PTSD.  The claim was previously filed as a claim for service connection for anxiety, which was denied in an October 2009 rating decision.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Id.  The evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders.  Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disorder, to include PTSD with depression, and generalized anxiety disorder. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Veteran's entrance examination was negative for any findings relating to a psychiatric disorder. 

2.  There is clear and unmistakable evidence that a psychiatric disorder existed prior to service, but there is not clear and unmistakable evidence that the psychiatric disorder, to include PTSD with depression, and generalized anxiety disorder, was not permanently aggravated by the Veteran's service. 



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD with depression, and generalized anxiety disorder, was aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board finds that VA has substantially satisfied the duties to notify and assist, as 
VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 (2013).  In this decision, the Board is granting service connection, which represents a complete grant of the benefits currently sought on appeal.  Accordingly, a discussion of VA's duty to notify and assist is unnecessary.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to have been in sound condition at service entrance except as to defects, infirmities, or disorders noted, or where clear and unmistakable evidence demonstrates that the injury or disease existed before service.  38 U.S.C.A. § 1111 (West 2002).  The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that the veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that the veteran has a disease or injury that subsequently becomes manifest during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  To rebut the presumption of soundness under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003. 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2013). 

The Veteran asserts that he has an acquired psychiatric disorder that was aggravated during service. 

In the report documenting the examination that was conducted upon the Veteran's entrance into service, a clinician recorded that the psychiatric clinical evaluation was normal.  The only notation made was of stuttering.  In September 1972, there was a service treatment record notation that the Veteran had inquired about speech therapy, but none was available at that location.  During service, the Veteran was treated for heroin use twice, starting in June 1972.  During his treatment, he described how his step-father would beat up his mother and himself, and how he had been suspended from high school and went through numerous jobs before joining the army.  Records from the treating psychiatrist in September 1972 reveal that the Veteran made statements such as "I want to forget about the Army, my family, and everything else.  Heroin is the best way."  The Veteran attended outpatient group and individual therapy before being discharged from service due to heroin use. 

At various points since discharge, the Veteran has undergone psychiatric treatment and evaluation.  The medical records associated with the claims file record various psychiatric diagnoses since 2009 when the Veteran started to visit a VA psychologist.  

More recently submitted evidence includes notes from a Dr. Beshai of the VAMC.  In August 2009, he noted that the Veteran "can make a claim that his irritability, short term temper, and generalized anxiety are related to his military service."  The doctor diagnosed the Veteran with depressive disorder and anxiety disorder, not otherwise specified (NOS).  In a September 2009 VA mental health session, the Veteran stated that he was seeking therapy for non-combat PTSD based on feeling of inferiority and rejection triggered by his military superiors.  He further elaborated that his mother and step-father has physically abused him, and that his step-father had sexually abused him.  He also stated that psychiatrists in the army told him that his anxiety was related to military service.  

In October 2009, the Veteran underwent a VA psychiatric examination to determine the nature and etiology of the currently present psychiatric disability.  The Veteran described how his step-father had abused him and he thereafter felt emasculated by the abuse, which led to him getting in fights frequently at school and his subsequent expulsion.  The Veteran recounted how after he came in third place in a machine gun contest he was pressured by his sergeant to give a speech.  When the Veteran said he would not because of his problem with stuttering, the sergeant sent him to mental health, which the sergeant went on to refer to as "the funny farm" in front of the Veteran's platoon.  The Veteran told the examiner that he "self-medicated" with heroin, and the examiner opined that the records supported this line of thinking.  The examiner opined that the Veteran has suffered from social problems, depressive symptoms, suicidal ideation, isolation, and problems at work due to these symptoms; therefore he meet the criteria for PTSD.  The examiner noted that the original trauma that caused the PTSD was the Veteran's sexual and physical abuse, however, the examiner further stated that "his experience in the military is judged more likely than not to have exacerbated these symptoms of PTSD significantly."  According to the report, the Veteran's PTSD has resulted in deficiencies in his work, family relations, judgment, thinking, and mood.  

It is noted that the Veteran never submitted a stressor verification; however, since the initial PTSD stressor did not occur in service, but was instead aggravated by service, no stressor verification is being sought.  

The Veteran's pre-enlistment examinations were negative for any psychiatric disorder, which raises a presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (2013).  

The October 2009 VA examination as well the Veteran's outpatient therapy sessions both demonstrate that the Veteran went into the army with an acquired psychiatric disorder.  The evidence "clearly and unmistakably" indicates that the Veteran's psychiatric disabilities preexisted service.  Although the psychiatric disorders that preexisted service have been variously diagnosed, the examiners have uniformly concluded that such disorder was present prior to service entrance.  Accordingly, the Board can only conclude that a psychiatric disorder preceded entrance into service. 

As the Veteran is not presumed to have been sound at service entry in October 1970, the next question is whether the disability is shown to have increased in severity in service.  If so, service connection is warranted unless there is evidence that clearly and unmistakably demonstrates that the psychiatric disability was not aggravated by active service beyond its natural progression.  The presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service.  See Maxson v. West, 12 Vet. App. 453 (1999); see also Sondel v. West, 13 Vet. App. 213 (1999). 

In this case, the evidence does not "clearly and unmistakably" indicate that there was no increase in service.  The service medical evidence reveals that the Veteran was treated during service for mental health problems while seeking treatment for his heroin use.  The record also contains the October 2009 VA examiner opinion that it was as likely as not that the Veteran's psychiatric picture that included pre-service PTSD was worsened by his service experience.  Based on this evidence, the Board finds that the presumption of soundness is not rebutted, and aggravation of the Veteran's psychiatric disability is conceded.  

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

The record shows that the Veteran currently has an acquired psychiatric disorder.  The October 2009 VA examination report noted diagnoses of  PTSD with chronic depression as well as anxiety.  Hickson element (1) is accordingly met.

With respect to element (2), in-service disease or injury, service treatment records show that the Veteran was seen on multiple occasions for complaints related to his psychiatric disorder, as well as the his therapist opinion that his drug use was indicative that he was self-medicating a psychiatric disorder that was already present during service.  Therefore, Hickson element (2) is met. 

With respect to crucial Hickson element (3), medical nexus, the question presented, i.e., the relationship, if any, between the Veteran's current psychiatric disorder and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran was afforded an examination in October 2009.  Upon review of the claims folder and evaluation of the Veteran, the examiner opined that it was as likely as not that the Veteran's pre-existing psychiatric disorder was aggravated as a result of service. 

The VA opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation of the Veteran, and consideration of the Veteran's report of his medical history.  Additionally, the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

As such, the Board grants service connection for an acquired psychiatric disorder. 


ORDER

Service connection based upon aggravation for an acquired psychiatric disorder, to include PTSD with depression, and generalized anxiety disorder, is granted. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


